DETAILED ACTION
The Notice of Allowability of August 17, 2022 did not acknowledge claim made to foreign priority under 35 U.S.C.§119(a)-(d) or (f) in numbered paragraph 4 of the PTOL-37 form.
This Supplemental Notice of Allowability is being issued to acknowledge the claim to foreign priority under 35 U.S.C.§119(a)-(d) or (f) by acknowledging all certified copies of the priority documents have been received.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725